Exhibit 10.20

 

[g41801kii001.gif]

 

SOFTWARE LICENSE AGREEMENT

(“Agreement”)

 

This Agreement is made effective as of the 18th day of November 2005, by and
between ANSWERTHINK, INC., a FL corporation, with offices at 225 Washington
Street, Conshohocken, PA 19428, (“Provider”,), and ABIOMED, INC., a MA
corporation, with offices at 22 Cherry Hill Drive,  Danvers, MA 01923
(“Licensee”).

 

1.                                       DEFINITIONS.

1.1                                 “Subsidiary” means a corporation in the
Territory of which Licensee owns more than fifty percent (50%) of the voting
securities.  This entity will be considered a Subsidiary for only such time as
such equity interest is maintained.  For the purpose of this Agreement, Impella
CardioSystems GmbH shall be considered a Subsidiary but only for such time as
Licensee continues to own more than fifty percent (50%) of the voting
securities. .  In the event Licensee acquires entities outside the Territory
(owning more than 50% of the voting securities of such entity), Licensee may
request approval from Provider, which approval shall not be unreasonably
withheld, that any such entity be included as a Subsidiary under this Agreement,
but only in the event such entity does not already have use rights or is then
currently receiving maintenance services to any SAP software under another
agreement.  If Provider agrees, , to include such entity as a Subsidiary under
this Agreement, the parties shall execute an amendment to this Agreement
including the entity as a Subsidiary and such entity shall execute a Subsidiary
Agreement.  Such entity shall be considered a Subsidiary for only such time as
Licensee continues to own more than fifty percent (50%) of the voting
securities.

 

1.2                                 “Business Partner” means an entity that
requires access to the Software in connection with the operation of Licensee’s
business, such as customers, distributors and suppliers.

 

1.4                                 “Documentation” means SAP’s documentation
which is delivered to Licensee under this Agreement.

 

1.4                                 “Modification” means a change to the
Software that changes the delivered source code, or an enhancement to the
Software that is made using SAP tools or utilizing or incorporating SAP
Proprietary Information.

 

1.5                                 “Named Users” means any combination of users
licensed under this Agreement.

 

1.6                                 “Proprietary Information” means:  (i) with
respect to SAP and SAP AG (the licensor of the SAP Proprietary Information to
SAP), the Software and Documentation, any other third-party software licensed
with or as part of the Software, benchmark results, manuals, program listings,
data structures, flow charts, logic diagrams, functional specifications;
(ii) the concepts, techniques, ideas, and know-how embodied and expressed in the
Software and (iii) information reasonably identifiable as the confidential and
proprietary information of Provider or SAP or Licensee or their licensors
excluding any part of the Provider or SAP or Licensee Proprietary Information
which:  (a) is or becomes publicly available through no act or failure of the
other party; or (b) was or is rightfully acquired by the other party from a
source other than the disclosing party prior to receipt from the disclosing
party; or (c) becomes independently available to the other party as a matter of
right.

 

1.7                                 “Software” means (i) all software specified
in agreed upon Appendices hereto, developed by or for SAP and/or SAP AG and
delivered to Licensee hereunder; (ii) any new releases thereof made generally
available pursuant to Maintenance; and (iii) any complete or partial copies of
any of the foregoing.

 

1.8                                 “Territory” means the United States of
America.

 

1.9                                 “Use” means to activate the processing
capabilities of the Software, load, execute, access, employ the Software, or
display information resulting from such capabilities.

 

2.                                       LICENSE GRANT.

2.1                                 Licence.

(a)                                  Provider grants, a non-exclusive, perpetual
(unless terminated in accordance with Section 5 herein) license to Use the
Software, Documentation, other Provider or SAP Proprietary Information, at
specified site(s) within the Territory to run Licensee’s internal business
operations and to provide internal training and testing for such internal
business operations and as further set forth in Appendices hereto.  This license
does not permit Licensee to use the Provider or SAP Proprietary Information to
provide services to third parties (e.g., business process outsourcing, service
bureau applications or third party training). Business Partners may have screen
access to the Software solely in conjunction with Licensee’s Use and may not Use
the Software to run any of its business operations.

 

(b)                                 Licensee agrees to install the Software only
on hardware identified by Licensee pursuant to this Agreement that has been
previously approved by Provider in writing or otherwise officially made known to
the public as appropriate for Use or interoperation with the Software (the
“Designated Unit”).  Any individuals that Use the Software including employees
or agents of Subsidiaries and Business Partners, must be licensed as Named
Users. The Software and Designated Unit must remain in the Territory; however,
Named Users licensed under Appendices hereto may be located outside the
Territory.   Use may occur by way of an interface delivered with or as a part of
the Software, a Licensee or third-party interface, or another intermediary
system.

 

2.2                                 Subsidiary Use.  Subsidiaries may Use the
Software provided that:  (i) the Subsidiary agrees to be bound by the terms
herein in the form of Exhibit A attached hereto; (ii) a breach of such
Exhibit by Subsidiary shall be considered a breach by Licensee hereunder; and
(iii) in no event should a Subsidiary have access to Source Code.

 

3.                                       Verification.  Provider or SAP shall be
permitted to audit (at least once annually and in accordance with Provider or
SAP standard procedures) the usage of the SAP Proprietary Information.  In the
event an audit reveals that Licensee underpaid License and/or Maintenance Fees
to Provider, Licensee shall pay such underpaid fees based on Provider’s list of
prices and conditions in effect at the time of the audit.

 

 


SAP CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE

 

--------------------------------------------------------------------------------


 

4.                                       PRICE AND PAYMENT.

4.1                                 License Fees.  Licensee shall pay to
Provider license fees for the Software and maintenance fees on the terms in
Appendices hereto.  Any fees not paid when due shall accrue interest at the rate
of 18% per annum, but not to exceed the maximum amount as allowed by law.

 

4.2                                 Taxes.  Fees and other charges described in
this Agreement, or in Provider’s most recent list of prices and conditions, do
not include federal, state or local sales, foreign withholding, use, property,
excise, service, or similar taxes (“Tax(es)”) now or hereafter levied, all of
which shall be for Licensee’s account.  With respect to state/local sales tax,
direct pay permits or a valid tax-exempt certificates must be provided to
Provider prior to the execution of this Agreement.  If Provider is required to
pay Taxes, Licensee shall reimburse Provider for such amounts.  Licensee hereby
agrees to indemnify Provider for any Taxes and related costs, interest and
penalties paid or payable by Provider.

 

5.                                       TERM.

5.1.                              Term.  This Agreement and the license granted
hereunder shall become effective as of the date first set forth above and shall
continue in effect thereafter unless terminated upon the earliest to occur of
the following:  (i) thirty days after Licensee gives Provider written notice of
Licensee’s desire to terminate this Agreement, for any reason, but only after
payment of all License and Maintenance Fees then due and owing; (ii) thirty days
after Provider or SAP gives Licensee notice of Licensee’s material breach of any
provision of the Agreement (other than Licensee’s breach of its obligations
under Sections 6 or 10, which breach shall result in immediate termination),
including more than thirty days delinquency in Licensee’s payment of any money
due hereunder, unless Licensee has cured such breach during such thirty day
period; (iii) immediately if Licensee files for bankruptcy, becomes insolvent,
or makes an assignment for the benefit of creditors; and (iv) immediately if
Provider and SAP files for bankruptcy or becomes insolvent but only after
payment of all License and Maintenance Fees then due and owing..

 

5.2                                 End of Terms Duties.  Upon any termination
hereunder, Licensee and its Subsidiaries shall immediately cease Use of all
Provider and SAP Proprietary Information.  Within thirty (30) days after any
termination, Licensee shall deliver to Provider or destroy all copies of the
Provider and SAP Proprietary Information in every form.  Licensee agrees to
certify in writing to Provider or SAP that it and each of its Subsidiaries has
performed the foregoing.  Sections 3, 4, 6, 7.2, 8, 9, 11.4, 11.5 and 11.6 shall
survive such termination. In the event of any termination hereunder, Licensee
shall not be entitled to any refund of any payments made by Licensee.

 

6.                                       PROPRIETARY RIGHTS.

6.1                                 Protection of Proprietary Information.
 Licensee shall not copy, translate, disassemble, or decompile, nor create or
attempt to create, by reverse engineering or otherwise, the source code from the
object code of the Software.  Except for the rights set forth below, Licensee is
not permitted to make derivative works of the Software and ownership of any
unauthorized derivative works shall vest in SAP.  Provider and Licensee agree to
take all reasonable steps and the same protective precautions to protect the
Proprietary Information from disclosure to third parties as with its own
proprietary and confidential information.  Neither party shall, without the
other party’s prior written consent, disclose, any of the Proprietary
Information of the other party to any person, except to its bona fide
individuals whose access is necessary to enable such party to exercise its
rights hereunder.  Each party agrees that prior to disclosing any Proprietary
Information of the other party to any third party, it will obtain from that
third party a written acknowledgment that such third party will be bound by the
same terms as specified in this Section 6 with respect to the Proprietary
Information.

 

6.2                                 Modifications.

Licensee may make Modifications to the Software, and shall be permitted to use
Modifications with the Software in accordance with this Agreement.  Licensee
shall comply with SAP’s registration procedure prior to making changes to the
source code.  All Modifications and all rights associated therewith shall be the
exclusive property of SAP and SAP AG.  Licensee agrees to execute those
documents reasonably necessary to secure SAP’s rights in the foregoing.  SAP
retains the right to independently develop enhancements to the Software and
Licensee agrees not to take any action that would limit SAP’s sale, assignment,
licensing or use of its own Software or Modifications or enhancements thereto.

 

7.                                       PERFORMANCE WARRANTY.

7.1                                 Warranty.  Provider warrants that the
Software will substantially conform to the functional specifications contained
in the Documentation for ninemonths following delivery.  The warranty shall not
apply:  (i) if the Software is not used in accordance with the Documentation; or
(ii)  if the defect is caused by Licensee, a Modification, third-party software,
or third party database.  Provider does not warrant that the Software will
operate uninterrupted or that it will be free from minor defects or errors that
do not materially affect such performance, or that the applications contained in
the Software are designed to meet all of Licensee’s business requirements.

 

7.2                                 Express Disclaimer.  PROVIDER, SAP AND ITS
LICENSORS DISCLAIM ALL OTHER WARRANTIES EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE EXCEPT TO THE EXTENT THAT ANY WARRANTIES IMPLIED BY LAW
CANNOT BE VALIDLY WAIVED.

 

8.                                       INDEMNIFICATION.

8.1                                 Indemnification of Licensee.  Provider shall
indemnify Licensee against all claims, liabilities, and costs, including
reasonable attorneys’ fees, reasonably incurred in the defense of any claim
brought against Licensee by third parties alleging that Licensee’s Use of the
Software and Documentation infringes or misappropriates any United States patent
of which Provider is aware; a copyright; or trade secret rights, provided that:
such indemnity shall not apply if the alleged infringement results from Use of
the Software in conjunction with any other software, an apparatus other than a
Designated Unit, or unlicensed activities and so long as Licensee promptly
notifies Provider and SAP in writing of any such claim and Provider and SAP is
permitted to control fully the defense and any settlement of such claim as long
as such settlement shall not include a financial obligation on Licensee. 
Licensee shall cooperate fully in the defense of such claim and may appear, on
its own behalf and at its own expense,,through counsel reasonably acceptable to
Provider or SAP.  Provider and SAP may settle any claim on a basis requiring
Provider or SAP to substitute for the Software and Documentation alternative
substantially equivalent non-infringing programs and supporting documentation.  
Licensee shall not undertake any action in response to any infringement or
alleged infringement of the Software and Documentation.

 

8.6                                 THE PROVISIONS OF THIS SECTION 8 STATE THE
SOLE, EXCLUSIVE, AND ENTIRE LIABILITY OF PROVIDER, SAP AND ITS LICENSORS TO
LICENSEE, AND IS LICENSEE’S SOLE REMEDY WITH RESPECT TO THE INFRINGEMENT OF
THIRD-PARTY INTELLECTUAL PROPERTY RIGHTS.

 

2

--------------------------------------------------------------------------------


 

9.                                       LIMITATIONS OF LIABILITY.

9.1                                 Licensee’s Remedies. Licensee’s sole and
exclusive remedies for any damages or loss in any way connected with the
Software or Services furnished by Provider and its licensors, whether due to
Provider’s negligence or breach of any other duty, shall be, at Provider’s
option:  (i) to bring the performance of the Software into substantial
compliance with the functional specifications;  (ii) re-performance of Services;
or (iii) return of an appropriate portion of any payment made by Licensee with
respect to the applicable portion of the Software or Services.

 

9.2                                 Not Responsible.  Provider will not be
responsible under this Agreement if the Software is not used in accordance with
the Documentation; or (ii) if the defect is caused by Licensee, a Modification,
third-party software, or third party database.  Provider does not warrant that
the Software will operate uninterrupted or that it will be free from minor
defects or errors that do not materially affect such performance.  PROVIDER, SAP
AND ITS LICENSORS SHALL NOT BE LIABLE FOR ANY CLAIMS OR DAMAGES ARISING FROM
INHERENTLY DANGEROUS USE OF THE SOFTWARE AND/OR THIRD-PARTY SOFTWARE LICENSED
HEREUNDER.

 

9.3                                 Limitation of Liability.  ANYTHING TO THE
CONTRARY HEREIN NOTWITHSTANDING, EXCEPT FOR DAMAGES RESULTING FROM UNAUTHORIZED
USE OR DISCLOSURE OF PROPRIETARY INFORMATION, UNDER NO CIRCUMSTANCES SHALL
PROVIDER, SAP, ITS LICENSORS OR LICENSEE BE LIABLE TO EACH OTHER OR ANY OTHER
PERSON OR ENTITY FOR AN AMOUNT OF DAMAGES IN EXCESS OF THE PAID LICENSE FEES OR
BE LIABLE IN ANY AMOUNT FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR INDIRECT
DAMAGES, LOSS OF GOOD WILL OR BUSINESS PROFITS, WORK STOPPAGE, DATA LOSS,
COMPUTER FAILURE OR MALFUNCTION, OR EXEMPLARY OR PUNITIVE DAMAGES.

 

9.4                                 Severability of Actions.  IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH
PROVIDES FOR A LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES, OR EXCLUSION
OF DAMAGES IS INTENDED BY THE PARTIES TO BE SEVERABLE AND INDEPENDENT OF ANY
OTHER PROVISION AND TO BE ENFORCED AS SUCH.

 

10.                                 ASSIGNMENT.  Licensee may not, without
Provider’s and SAP’s prior written consent, which will not be unreasonably
withheld. assign, delegate, pledge, or otherwise transfer this Agreement, or any
of its rights or obligations under this Agreement, or the SAP Proprietary
Information, to any party, whether voluntarily or by operation of law, including
by way of sale of assets, merger or consolidation.    Provider may assign this
Agreement to SAP or SAP AG.

 

11.                                 GENERAL PROVISIONS.

11.1                           Severability.  It is the intent of the parties
that in case any one or more of the provisions contained in this Agreement shall
be held to be invalid or unenforceable in any respect, such invalidity or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid or unenforceable provision
had never been contained herein.

 

11.2                           No Waiver.  If either party should waive any
breach of any provision of this Agreement, it shall not thereby be deemed to
have waived any preceding or succeeding breach of the same or any other
provision hereof.

 

11.3                           Counterparts.  This Agreement may be signed in
two counterparts, each of which shall be deemed an original and which shall
together constitute one Agreement.

 

11.4                           Export Control Notice.  The Software,
Documentation and Proprietary Information are being released or transferred to
Licensee in the United States and are therefore subject to the U.S. export
control laws.  Licensee acknowledges its obligation to ensure that its exports
from the United States are in compliance with the U.S. export control laws. 
Licensee shall also be responsible for complying with all applicable
governmental regulations of any foreign countries with respect to the use of the
Proprietary Information by its Subsidiaries outside of the United States. 
Licensee agrees that it will not submit the Software to any government agency
for licensing consideration or other regulatory approval without the prior
written consent of Provider and SAP.

 

11.5                           Confidential Terms and Conditions.  Licensee
shall not disclose the terms and conditions of this Agreement or the pricing
contained therein to any third-party, except as required by law and then such
disclosure shall only be to the extent to fulfill the terms as defined and
required bv such law.  Neither party shall use the name of the other party in
publicity, advertising, or similar activity, without the prior written consent
of the other, except that Licensee agrees that Provider may use Licensee’s name
in customer listings or as part of Provider’s marketing efforts.

 

11.6                           Governing Law.  This Agreement shall be governed
by and construed under the State of Delaware law without reference to its
conflicts of law principles.  In the event of any conflicts between foreign law,
rules, and regulations, and United States of America law, rules, and
regulations, United States of America law, rules, and regulations shall prevail
and govern.  The United Nations Convention on Contracts for the International
Sale of Goods shall not apply to this agreement.  The Uniform Computer
Information Transactions Act as enacted shall not apply.

 

11.7                           Notices.  All notices or reports which are
required or may be given pursuant to this Agreement shall be in writing and
shall be deemed duly given when delivered to the respective executive offices of
Provider and Licensee at the addresses first set forth above.

 

11.8                           Force Majeure.  Any delay or nonperformance of
any provision of this Agreement (other than for the payment of amounts due
hereunder) caused by conditions beyond the reasonable control of the performing
party shall not constitute a breach of this Agreement, and the time for
performance of such provision, if any, shall be deemed to be extended for a
period equal to the duration of the conditions preventing performance.

 

11.9                           Entire Agreement.  This Agreement and each
Exhibit, Schedule and Appendix hereto constitute the complete and exclusive
statement of the agreement between Provider and Licensee, and all previous
representations, discussions, and writings are merged in, and superseded by,
this Agreement.  This Agreement may be modified only by a writing signed by both
parties.  This Agreement and each Appendix hereto shall prevail over any
additional, conflicting, or inconsistent terms and conditions which may appear
on any purchase order or other document furnished by Licensee to Provider.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement to become effective as of the date first above written.

 

ANSWERTHINK, INC. (Provider)

ABIOMED, INC. (Licensee)

 

 

By:

/s/ Arthur Colombo

 

By:

/s/ Javier Jimenez

 

Title:

Vice President - Sales

 

Title:

Vice President - Operations

 

Date:

November 30, 2005

 

Date:

November 28, 2005

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

to

 

SOFTWARE LICENSE AGREEMENT effective                    , 200    (“Agreement”)

with

                                           (“Licensee”)

 


SUBSIDIARY USE AGREEMENT


 

This Subsidiary Use Agreement is made effective as of the           day of
                                   , 200     between
                                 , a
                                 Corporation, with offices
at                                                                                           (“Provider”)
and
                                                                                                                               
a                                                   corporation, with offices
at                                                                                                                                                                               
(“Subsidiary”).

 

1.                           Subsidiary is entitled to have Named Users Use the
Software on the Designated Unit(s) identified in the Software End-User License
Agreement between Provider and Licensee (“Agreement”).

 

2.                           Subsidiary agrees to be abide by and be bound by
all of the terms and conditions of the Agreement applicable to Subsidiary and
applicable to Licensee.  Provider may directly enforce all such terms and
conditions against it directly.

 

3.                           Subsidiary agrees that it’s right to Use SAP
Software and receive Maintenance services shall be governed solely by the
Agreement.  In the event that the Agreement is terminated, this Subsidiary Use
Agreement is terminated or if Subsidiary ceases to meet the definition of
“Subsidiary” therein, Subsidiary agrees that all of its rights to the Software
will cease effective as of the termination date.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Subsidiary Use Agreement.

 

 

 

 

 

(Provider)

 

(Subsidiary)

 

 

 

 

By:

 

 

By:

 

 

Title:

 

 

Title:

 

 

Date:

 

 

Date:

 

 

 

5

--------------------------------------------------------------------------------


 

MAINTENANCE SCHEDULE (“Schedule”)

to

SOFTWARE LICENSE AGREEMENT effective November 18, 2005 (“Agreement”)

with

ABIOMED, INC. (“Licensee”)

 

This Schedule is hereby annexed to and made a part of the Agreement specified
above.  In each instance in which provisions of this Schedule contradict or are
inconsistent with the provisions of the Agreement, the provisions of this
Schedule shall prevail and govern, and the contradicted or inconsistent
provisions of the Agreement shall be deemed amended accordingly.

 

1.                           Licensee may request and Provider shall provide, to
such degree as Provider makes such services generally available in the
Territory, maintenance service (“Maintenance”).  Maintenance currently includes
the delivery of new releases of the Software and Software correction packages,
support via telephone, remote support/update, Early Watch Alert, and SAP’s
support portal.  In order to receive Maintenance, Licensee must make all
required remote support and update connections to each Designated Unit as
requested by Provider.

 

2.                           mySAP Services:  Maintenance currently includes a
choice of one of the following services per live installation per year:

 

A.     One GoingLive Check for any new Software or other SAP application
implementation;

 

B.       One GoingLive Upgrade Check for an upgrade to a higher functional
release (e.g. from R/3 4.0 to 4.6); or

 

C.        One GoingLive OS/DB Migration Check.  This OS/DB Migration Check
assists the Licensee in preparing for a migration of an operating system or
database.  Migration is the responsibility of the Licensee.

 

In addition to these options, Maintenance currently includes up to two
EarlyWatch Sessions per live SAP installation for the continual optimization of
Licensee’s already live system.

 

To schedule GoingLive Check, GoingLive OS/DB Migration Check, or EarlyWatch
Sessions, Licensee must contact Americas Customer Support Services at
800-677-7271 or internationally at 610-355-6821 and choose option 6 to
schedule these services.  To assist Licensee in this, Provider and SAP has
established the following scheduling pre-requisites:

 

A.  The Licensee must provide remote access to its productive system.

 

B.       To receive the GoingLive Check or GoingLive Upgrade Check Licensee must
inform SAP at least three months prior to your go live or upgrade date.

 

C.  To receive the EarlyWatch Sessions, SAP requests a minimum of three months
advanced notification.  In addition, Licensee must send the EarlyWatch Alert
data to SAP on at least a monthly basis and cooperate with SAP in reviewing the
data and determining the proper deployment of the EarlyWatch Sessions based on
the EarlyWatch Alert data.

 

D.  To receive the GoingLive OS/DB Migration Check, Licensee must comply with
all of the then current pre-Check requirements.  These requirements currently
include hiring a certified OS/DB migration consultant, proper testing,
installation of tools, and advance scheduling.  Contact your local SAP Customer
Support Representative for more information.

 

Further information and detail about individual SAP services can be found on
SAPNet site (http://www.sap.com/service/index.htm).

 

FAILURE TO UTILIZE THE MAINTENANCE SERVICES PROVIDED BY PROVIDER OR SAP
MAY PREVENT PROVIDER OR SAP FROM BEING ABLE TO IDENTIFY AND ASSIST IN THE
CORRECTION OF POTENTIAL PROBLEMS WHICH, IN TURN, COULD RESULT IN UNSATISFACTORY
SOFTWARE PERFORMANCE.

 

3.                           Licensee agrees to promptly disclose to Provider or
SAP keep and maintain adequate and current records of all Modifications and, if
needed to provide Maintenance Services, provide such records to Provider or SAP.

 

4.                           Maintenance, from Provider, for the Software
licensed hereunder is limited to the following site(s): 22 CHERRY HILL DRIVE,
DANVERS, MA 01923

 

5.                           Licensee agrees to establish and maintain Customer
Competency Center(s) (“CCC”) at the site(s) specified above within twelve months
of the Effective Date of this Schedule.  Each CCC must maintain an internal Help
Desk to provide first level support to Licensee’s Users.   Such internal Help
Dek(s) must be staffed with consultants trained in the SAP support and
administration support.  All Named Users may have access to SAP’s support portal
however, only Licensee CCC employees are authorized to contact Provider after
attempting to resolve the matter.  Each CCC shall coordinate Licensee’s
Modification notification and disclosure requirements and shall coordinate
Licensee’s development requests.  Licensee’s CCC is responsible for the
administration and management of the requirements specified in the Agreement
including, but not limited to, performing periodic self audits to ensure
Licensee’s compliance with the license grant, maintaining master and
installation data and managing the release order process.  In the event Licensee
does not establish and maintain CCC(s) in accordance with the above, Provider
shall provide written notice to Licensee of such deficiencies.  In the event
Licensee fails to correct said deficiencies within sixty (60) days after such
written notice, Provider reserves the right to increase, upon written notice,
Licensee’s then current maintenance percentage factor then in effect.

 

6.                           Maintenance Fees shall be paid annually in advance
and shall be specified in Appendices to the Agreement.  In addition, Licensee
shall be invoiced an annual fee of USD 500 for one designated SAP compliant
remote connections. Maintenance Services offered by Provider may be changed
annually by Provider at any time upon three months prior written notice.  After
Year 1, the Maintenance Fees and any limitations on increases are subject to
Licensee’s compliance with the CCC requirements specified above.  Maintenance
may be terminated by either party in writing at any time upon three months’
prior written notice and Licensee shall be entitled to a pro-rata refund of
prepaid Maintenance Fees.  Notwithstanding the forgoing, Provider may terminate
Maintenance after thirty (30) days written notice of Licensees failure to pay
Maintenance Fees.

 

7.                           In the event Licensee elects not to commence
Maintenance upon the first day of the month following initial delivery of the
Software, or Maintenance is otherwise declined for some period of time, and is
subsequently requested or reinstated, Provider or SAP will invoice Licensee the
accrued Maintenance Fees associated with such time period plus a reinstatement
fee.

 

--------------------------------------------------------------------------------


 

Appendix 1

effective November 18, 2005   (“Appendix”)

to

SOFTWARE LICENSE AGREEMENT effective November 18, 2005   (“Agreement”)

with

ABIOMED, INC. (“Licensee”)

 

This Appendix is hereby annexed to and made a part of the Agreement specified
above.  In each instance in which provisions of this Appendix contradict or are
inconsistent with the provisions of the Agreement, the provisions of this
Appendix shall prevail and govern.

 

1.                          NAMED USER DEFINITIONS:

 

1.1                     “Professional User” is a Named User who performs
operational related roles and Employee User roles supported by the Software.

 

1.2                     “Limited Professional User” is a Named User who is an
employee performing limited operational roles supported by the Software limited
to the following functions; (i) preparing and maintaining sales forecasts; (ii)
inquiries; (iii) report generation.

 

1.3                     “Employee User” is a Named User who performs only
employee self-service related roles supported by the Software.  Each Employee
User may access the Software solely for such individual’s own purposes.

 

1.4                     “Developer User” is a Named User who performs Employee
User roles and uses development and administration tools provided with the
Software for the purpose of modifying, deploying and managing SAP or third party
applications or for the purpose of creating, modifying, deploying and managing
custom developed applications.

 

2.                          LICENSED SOFTWARE:  The Software licensed to
Licensee pursuant to this Appendix consists of the components identified below
and specified as being licensed (“Software”).  Only Named Users licensed
hereunder are permitted to Use the Software (including Software
Engine/Functionality) in accordance with their respective Named User type and in
accordance with identified licensed Level. At Provider’s request, Licensee shall
deliver to Provider a report, as defined by SAP, evidencing Licensee’s usage of
the Software.

 

2.1                   mySAP Business Suite: 

 

 

 

 

 

 

 

Number of Users Licensed:

 

“X” if
Licensed

 

 

 

Professional

 

Limited
Professional

 

Employee

 

Developer(1)

 

X

 

mySAP Business Suite
* powered by SAP NetWeaver

 

50

 

50

 

200

 

1

 

 

--------------------------------------------------------------------------------

(1) Licensee agrees to maintain at least one Developer User per installation

 

* powered by SAP NetWeaver is an SAP Application Specific Runtime License that
is included with the mySAP Business Suite for the sole and exclusive purpose of
interoperation with mySAP Business Suite Software through the limited use of
some or all of the following components: Enterprise Portal (EP), Business
Intelligence (BI), Knowledge Management (KM), Mobile Infrastructure (MI), Web
Application Server (Web AS).

 


FOR THE MYSAP USERS LICENSED UNDER THIS SOFTWARE AGREEMENT: THIS INFORMATION
BELOW WILL BE USED SOLELY FOR SAP INTERNAL STATISTICAL PURPOSES.  UNDER NO
CIRCUMSTANCES WILL THE ESTIMATES IN THIS FORM AFFECT THE CUSTOMER’S USER RIGHTS
OR ANY OTHER RIGHTS THAT HAVE BEEN AGREED IN THE SIGNED AGREEMENT AND APPENDIX.
THANK YOU FOR YOUR COOPERATION.

 

 

 

Estimated Number of Users

 

 

 

Professional

 

Limited
Professional

 

Employee

 

mySAP Business Suite

 

X

 

 

 

 

 

mySAP Customer Relationship Management (mySAP CRM)

 

 

 

 

 

N/A

 

mySAP ERP, Financials

 

20

 

 

 

200

 

mySAP ERP, Human Resources

 

 

 

 

 

 

 

mySAP Supplier Relationship Management (mySAP SRM)

 

10

 

10

 

 

 

mySAP Supply Chain Management (mySAP SCM)

 

10

 

30

 

N/A

 

mySAP Product Lifecycle Management (mySAP PLM)

 

20

 

20

 

N/A

 

 

--------------------------------------------------------------------------------


 

2.2                   Cross Industry Software Engines/Functionality: Certain
Software Engines/Functionality below utilize limited functionality of mySAP
Individual Solutions and/or other SAP Software. Unless Licensee has expressly
licensed (under this or a separate Appendix) the mySAP Individual Solutions
and/or other SAP Software utilized by such Software Engines/Functionality,
Licensee’s Use of such mySAP Individual Solutions and/or other SAP Software is
limited to access by and through the Software Engines/Functionality for the sole
purpose of enabling performance of the Software Engines/Functionality.  No other
Use rights in such mySAP Individual Solutions and/or other SAP Software is
granted by or through the licensing of the Software Engines/Functionality below.

 

“X” if
Licensed

 

Applicable
mySAP Solution

 

Software Engine/Functionality

 

License Metric

 

Licensed
Level

0

 

mySAP CRM

 

Sales/Service Order Processing

 

Sales/Service Orders Per Year (i)

 

0

0

 

 

 

Trade Promotion Management (ii)

 

Per Annual Corporate Revenue

 

0

0

 

mySAP ERP

 

Payroll Processing (iii)

 

Master Records

 

0

0

 

 

 

e-Recruiting

 

Number of Employees within Licensee (licensed in blocks of 500)

 

0

0

 

mySAP SCM

 

Advanced Planning & Scheduling For Mission Critical Projects with Safeguarding
(iv)

 

Annual Revenue Level

 

0

0

 

 

 

Transportation Optimization

 

Freight Costs

 

0

0

 

 

 

Service Parts Management

 

On Request

 

0

0

 

 

 

Extended Warehouse Management

 

Individual Warehouses

 

0

 

 

 

 

 

 

Delivery Line Items

 

0

0

 

 

 

Inventory Collaboration Hub (v)

 

Number of Customer Locations

 

0

 

 

 

 

 

 

Number of Supplier Locations

 

0

0

 

mySAP SRM

 

Requisite Engine

 

The Requisite Catalog Engine can only be Used with the mySAP SRM Software
licensed hereunder

 

0

0

 

 

 

Strategic Sourcing

 

Annual Spend Volume

 

0

0

 

 

 

Supplier Enablement

 

Number of Trading Partners (vi)

 

0

0

 

mySAP Financials

 

Financial Supply Chain Mgmt. (FSCM)

 

FSCM Units Per Year (vii)

 

0

0

 

 

 

Incentive and Commission Mgmt.

 

Commission Contract Partners

 

0

0

 

 

 

Treasury and Risk Mgmt

 

Number of Users

 

0

0

 

 

 

In-House Cash

 

Number of Affiliates

 

0

 


2.3                   INDUSTRY SPECIFIC SOFTWARE ENGINES/FUNCTIONALITY/USERS: 
ONLY LICENSED NAMED USERS CAN ACCESS CROSS INDUSTRY SOFTWARE ENGINES OR
FUNCTIONALITY.   NONE

 

2.4                   SUPPLEMENTARY PRODUCTS:   NONE

 

2.5                   DATABASE (Select One):

 

Database:    MSQ

 

2.6                   COUNTRY/LANGUAGE VERSIONS LICENSED:  Applicable
country/language specific versions licensed by Licensee from Provider hereunder
are as follows:  German

 

Provider licenses the Software for Use in countries for which there is currently
no language or country specific functionality.  Certain country/language
specific functionality must be licensed directly from an SAP distributor located
in that country as identified in Provider’s current List of Prices and
Conditions.

 

2.7                   BUSINESS CONNECTOR:  The mySAP Software licensed under
item 2.1 above includes the right to Use the SAP Business Connector subject to
the following conditions:

 

(a)          Use of the Business Connector is only permitted for connecting to
SAP Software components and is not permitted for communications between one or
more systems not operating the Software.  If Licensee desires to Use the
Business Connector for such form of communication, Licensee must obtain a
separate license from a third party.

 

2

--------------------------------------------------------------------------------


 

(b)         The standard version of the Business Connector may be downloaded by
Licensee from SAP Service Marketplace.

 

(c)          Secure Version:  x (“x” if licensed)

 

In the event Licensee has licensed the secure version of the Business Connector,
Licensee acknowledges: (1) the product contains 128 byte encryption; (2)
Licensee will Use the Business Connector solely for commercial purposes; (3)
Licensee will not permit Use of the Business Connector by any governmental or
quasi-governmental agency foreign to the United States; (4) neither Licensee or
any of Licensee’s individual end-users have been denied export privileges by the
United States; (5) the Business Connector will be used exclusively by the
Licensee represented by the SAP Customer ID entered on the SAP website to obtain
the software; (6) Licensee acknowledges that the Business Connector is subject
to United States Export Administration Regulations and agrees not to further
export the Business Connector from Licensee’s location.  Licensee can obtain the
secure version of the Business Connector by contacting Licensee’s SAP contract
administrator.

 

2.8                   SAP APPLICATION SPECIFIC RUNTIME LICENSE:  The mySAP
Software licensed under item 2.1 above includes the right to Use the SAP
Exchange Infrastructure (including the SAP designated adapters that connect
solely SAP applications) subject to the following conditions: Use of the SAP
Exchange Infrastructure is restricted to Use with SAP Software Components
licensed by Licensee under the Agreement and the SAP Solution Manager solely as
a runtime license. Use of the SAP Exchange Infrastructure for the SAP Solution
Manager is restricted solely to the extent required under Provider’s then
current Maintenance offering (provided Licensee is receiving Maintenance from
Provider). In the event Licensee Uses the SAP Exchange Infrastructure to build
and/or operate a custom developed or third party application, a full use license
is required.

 

3.                          LICENSE FEE AND PAYMENT:  [Confidential treatment
requested by ABIOMED, Inc., 10.20-1]

 

4.                          INSTALLATION:  For Software to be installed on a
specific Licensee or Affiliate Designated Unit within the Territory, Licensee
shall provide Provider with written notice of the type/model and serial number
and location of each Designated Unit and the number of Users allocated to each
such Designated Unit prior to such installation.  Such notice shall be in a form
materially similar to Schedule 1 attached hereto and is to be sent to the
Provider at: Answerthink, Inc., Attention:  SAP Contract Manager, 225 Washington
Street, Conshohocken, PA 19428.

 

5.                          DELIVERY:  Delivery of the above-specified Software
and Documentation is estimated to take place in November 2005. Physical delivery
will be free on board shipping point to the Licensee at the following location: 
Answerthink, Inc., 225 Washington Street, Conshohocken, PA 19428.

 

Currently, software shipped to the following states will be subject to sales
taxation: Arizona, Arkansas, California, Connecticut, District of Columbia,
Georgia, Hawaii, Idaho, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine,
Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Nebraska,
Nevada, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio,
Oklahoma, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee,
Texas, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and
Wyoming.  This listing is provided for information only.  Licensee is
responsible for obtaining its own tax advice.  This list is subject to change
without notice.

 

6.                          MAINTENANCE FEE AND PAYMENT:  Maintenance service
offered by Provider is set forth in the Maintenance Schedule to the Agreement. 
Maintenance at the site(s) specified in the Maintenance Schedule to the
Agreement shall commence as of the first day of the month following initial
delivery of the Software.

 

[Confidential treatment requested by ABIOMED, Inc., 10.20-2]

 

 

Provider agrees, however, increases in Maintenance Service fees per calendar
year (if any) for the Software licensed in item 2 of this Appendix, shall not be
greater than the increase in the Consumer Price Index (CPI) over the twelve
month period prior to such increase in maintenance fees, plus five (5%) percent
year.  CPI, as used herein, means the US Consumer Price Index for all Urban
Consumer, US City Average – All Items 1982-1984 = 100 Base for the applicable
twelve (12) month period as published by the Bureau of Labor Statistics.

 

3

--------------------------------------------------------------------------------


 

7.                          THIRD-PARTY DATABASE:

 

7.1               Software licensed hereunder currently requires a third-party
database, which has been licensed hereunder as a runtime version.  Such runtime
version shall be limited to Use by Licensee solely in conjunction with Use of
the Software licensed hereunder, and cannot be used to run any third party
software not licensed hereunder.

 

In the event Licensee uses the licensed database other than as specified above,
a full license, including programming tools provided through such third-party
supplier must be licensed directly from a third party database supplier.

 

7.2               mySAP EP licensed hereunder requires a third party database
product, currently MS SQL Server or Oracle, which must be installed to Use mySAP
EP.  In the event Licensee Uses the Unification for mySAP EP licensed hereunder,
Unification for mySAP EP requires a third party database product, currently MS
SQL Server, which must be installed to Use Unification for mySAP EP.

 

8.                          LICENSE KEY:  Each copy of the Software licensed
hereunder requires a license keycode.  For each installation of the Software,
eight (8) keycodes shall be provided.  The license keycodes will be issued by
SAP AG within four (4) weeks from the date of installation of the Software on
each Designated Unit.  The required form to receive the license keycodes from
SAP AG must be completed by Licensee and faxed to SAP AG within the four (4)
week period following installation of the Software.  The applicable form and fax
number will be included in each installation kit provided to Licensee upon
delivery of the Software.  Licensees that subsequently change Designated Units
for Use of the licensed Software must be re-issued license keycodes for each
respective copy of the licensed Software.  Failure of Licensee to obtain
necessary license keycodes for the licensed Software within four (4) weeks of
installation of such Software, will cause the Software to have limited User
access until such time as the license keycodes are issued.

 

9.                          PUBLICITY:  In consideration of the discount
provided in item 3 of this Appendix, Licensee agrees to provide telephone
references for prospective Provider customers.  Licensee also agrees to provide
press testimonials, releases and announcements at Provider’s request

 

10.                   VALIDITY OF OFFER:  The validity of this Appendix will
expire November 30, 2005, unless sooner executed by Licensee, or extended in
writing by Provider.

 

Accepted by:

Accepted by:

 

 

ANSWERTHINK, INC.

ABIOMED, INC.

(Provider)

(Licensee)

 

 

By:

/s/ Arthur Colombo

 

By:

/s/ Javier Jimenez

 

Title:

Vice President - Sales

 

Title:

Vice President - Operations

 

Date:

November 30, 2005

 

Date:

November 28, 2005

 

(Appendix       mySAP 04)

 

4

--------------------------------------------------------------------------------


 

Schedule 1 to Appendix 1 effective November 18, 2005

 


DESIGNATED UNIT INFORMATION

 

1.                                       Name of Licensee or Subsidiary where
Designated Unit is located:   ABIOMED, INC.

 

2.                                       Designated Unit(s) to be identified by
Licensee to SAP in writing.

 

Type/Model No.:

 

 

 

 

Serial No.:

 

 

 

 

Location of Designated Unit:

22 CHERRY HILL DRIVE, DANVERS, MA 01923

 

 

Telephone Number:

978 777 5410

777 8411 (fax)

 

 

Software Delivery Contact Person:

DAN LUBIN

3.

 

Hardware Information

 

Operating System

 

Database*

Manufacturer

 

Model

 

Manufacturer

 

Release

 

Manufacturer

 

Release

 

 

 

 

WINDOWS

 

 

 

MSQ

 

 

 

--------------------------------------------------------------------------------

* Note:  When Database is licensed from the vendor directly, insert P.O. 
Number                        , Invoice Number                       and
Date                       

 

 

 

 

 

 

Name

Date

 

 

 

 

 

Title

 

 

 

ABIOMED, INC.

 

 

(Licensee)

 

 

5

--------------------------------------------------------------------------------

 